Citation Nr: 0416831
Decision Date: 06/25/04	Archive Date: 03/14/05

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  01-05 941	)	DATE OCT 13 2004
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina





ORDER


The decision of the Board issued June 25, 2004, in the above captioned appeal is amended as follows:  On pages 24 through 25 the name in the header is corrected to read [redacted] and the claim number is corrected to read [redacted].




		
N. W. Fabian
Acting Veterans Law Judge, Board of Veterans' Appeals


Citation Nr: 0416831	
Decision Date: 06/25/04    Archive Date: 06/30/04	

DOCKET NO.  01-05 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
August 1976.  

In a June 1983 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) initially denied 
entitlement to service connection for a psychiatric disorder, 
then diagnosed as drug and substance abuse.  The veteran was 
notified of that decision and did not appeal, with the result 
that that decision became final.  38 U.S.C. § 4005(c) (1982); 
38 C.F.R. § 19.153 (1982).  The veteran requested reopening 
of that claim on multiple occasions.  Reopening was denied on 
each occasion, including a June 1990 decision by the Board of 
Veterans' Appeals (Board), on the basis that new and material 
evidence had not been submitted to reopen the previously 
denied claim.  The most recent determination was made in May 
1991.  The veteran was notified of the May 1991 decision and 
did not timely appeal that decision, and the May 1991 
decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 19.192 (1990).  

The veteran again claimed entitlement to service connection 
for a psychiatric disorder, including PTSD.  In a July 2000 
rating decision the RO determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a psychiatric disorder, other than 
PTSD.  In an October 2001 decision the RO denied entitlement 
to service connection for PTSD.  The veteran perfected 
appeals of the July 2000 and October 2001 decisions.  

The veteran's appeals were previously before the Board in May 
2003, at which time the Board found that new and material 
evidence had been submitted and reopened the claim for 
service connection for a psychiatric disorder other than 
PTSD.  The Board then remanded the appeals to the RO for 
additional development.  The development requested in the May 
2003 remand has been completed to the extent possible, and 
the case returned to the Board for consideration of the 
veteran's appeal.  

In January 2003 the veteran testified at a personal hearing 
which was chaired by the undersigned at the RO.  A transcript 
of that hearing is of record.

FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, obtained all relevant evidence 
identified by the veteran, and provided him VA examinations 
in order to assist him in substantiating his claims for VA 
compensation benefits. 

2.  The veteran did not serve in combat while in service, nor 
is his claimed stressor related to combat.

3.  The preponderance of the probative evidence of record 
indicates that the veteran does not have PTSD.

4.  Personality disorders and primary alcohol and drug abuse 
are not subject to service connection.

5.  The preponderance of the probative evidence of record 
indicates that the veteran's psychiatric disorder is not 
related to an in-service disease or injury.


CONCLUSION OF LAW

A chronic psychiatric disorder, including PTSD, was not 
incurred in or aggravated by active military service, nor may 
the disorder be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.304, 3.304(f), 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his current psychiatric problems 
were caused by two events during service--being abused while 
held in a Mexican jail, and undergoing experimental treatment 
while stationed at Fort Polk, Louisiana.

Development of the Claims

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  In August 2001 VA issued regulations to 
implement the provisions of the VCAA, which are now codified 
at 38 C.F.R. §3.159 (2003).  

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
38 C.F.R. § 3.159(b) (2003).

The RO informed the veteran of the evidence needed to 
substantiate his claims in July 2001 and June 2003 by 
informing him of the provisions of the VCAA and the 
information and evidence that he was required to submit, and 
the evidence that the RO would obtain on his behalf.  The RO 
instructed him to identify any evidence that was relevant to 
his claims, and to provide signed authorizations for each 
medical care provider so that VA could obtain that evidence 
on his behalf.  The RO also instructed him to submit any 
evidence in his possession that was relevant to his claims.  
The RO informed him that although VA would make reasonable 
efforts to obtain the evidence he identified, it was 
ultimately his responsibility to provide the evidence in 
support of his claims.

The Board is cognizant of the United States Court of Appeals 
for Veterans' Claims' (hereinafter, "the Court") holding in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), that VCAA 
notice must be provided to a claimant before the " initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  The Court also held that 
the duty to notify provisions required VA to request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  To the extent that 
the Court's decision in this regard is not mere dicta, the 
RO's compliance with the VCAA notice provisions subsequent to 
the initial decision is not prejudicial.  See Pelegrini, 17 
Vet. App. at 430 (Ivers, J. concurring in part, dissenting in 
part) ("[P]arts III.A.1, 2.a and b. of the opinion contain 
nothing necessary to the disposition of this case.  They are, 
therefore, at best dictum.")

Here, the "initial unfavorable" rating decision, from which 
this appeal arises, occurred in July 2000, prior to the 
passage of the VCAA.  Thus, it is impossible for a VCAA-
specific notice to have been provided before the "initial 
unfavorable" decision on the claim.  In cases such as this, 
requiring VA to have provided VCAA notice "upon receipt of a 
complete or substantially complete application" as Pelegrini 
suggests, would appear to require retroactive application of 
the VCAA back to July 2000 when the veteran filed his claim.  
As the United States Court of Appeals for the Federal Circuit 
(hereinafter, "the Federal Circuit") made clear in Kuzma v. 
Principi, 341 F.3d 1327, 1329 (Fed. Cir. 2003), however, 
"[S]ection 3(a) of the VCAA does not apply retroactively."  
See also Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  Because 
it was impossible for VA to comply with a statute that had 
not yet been issued at the time of the July 2000 denial, 
there can be no prejudice to the veteran for not complying 
with the VCAA at that time.  Nevertheless, the Board will now 
explore whether the notices provided to the veteran 
sufficiently comply with the VCAA notice provisions and 
whether the veteran is prejudiced by the timing of the 
notices.

Although the July 2001 notice was sent following the July 
2000 decision, the RO had notified the veteran of the 
information and evidence needed to substantiate his claims in 
March 2000 by informing him of the specific evidence required 
to substantiate his claims for service connection--medical 
evidence of a current disability, evidence of an in-service 
disease or injury, and medical evidence of a nexus between 
the currently diagnosed disability and the in-service disease 
or injury.  The RO also informed him that VA would obtain 
evidence of any treatment at a VA medical center (MC), and 
that the veteran was responsible for identifying any such 
treatment and obtaining any records from private medical care 
providers and submitting that evidence to the RO.  Although 
the March 2000 notice was sent to the veteran to inform him 
of the evidence required to establish a well-grounded claim, 
that notice is sufficient to fulfill the requirements of 
38 U.S.C.A. § 5103(a) because the requirements are the same.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran has had almost three years following the July 
2001 notice to submit additional evidence or identify 
evidence for the RO to obtain.  Following the July 2001 
notice the RO obtained additional evidence, and based on that 
additional evidence the RO re-adjudicated the substantive 
merits of the veteran's claims in supplemental statements of 
the case issued from October 2001 to November 2003.  In re-
adjudicating the claims for service connection the RO 
considered all the evidence of record and applied the same 
benefit-of-the doubt standard of proof as when initially 
adjudicating the claims.  In resolving his appeal the Board 
will also consider all the evidence now of record, and apply 
the same standard of proof.  The veteran presented evidence 
at a hearing before a member of the Board.  For these reasons 
the Board finds that the veteran has not been prejudiced by 
him having been provided a section 5103(a) notice following 
the RO's July 2000 unfavorable decision.  See Curry v. Brown, 
7 Vet. App. 59, 68 (1994) (prejudice is not shown if the 
claimant has been given adequate notice of the need to submit 
evidence or argument on the question being considered and an 
opportunity to submit such evidence and argument and to 
address that question at a hearing).  

In the March 2001 and August 2002 statements of the case and 
multiple supplemental statements of the case, the RO informed 
the veteran of the regulatory requirements for establishing 
entitlement to service connection and the rationale for 
determining that the evidence he had then submitted did not 
show that those requirements were met.  In the May 2003 
remand the Board informed the veteran of the outstanding 
evidence that was needed in order to substantiate his claims.  
The RO notified the veteran each time his case was sent to 
the Board, and informed him that any additional evidence that 
he had should be submitted to the Board.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform him 
of the evidence needed to substantiate his claims.

Duty to Assist

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In the 
claim for compensation benefits, the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c) (2003).  

The RO has obtained the veteran's service medical and 
personnel records, and the VA and private treatment records 
he identified.  The RO also obtained a copy of the veteran's 
claims file from the Social Security Administration (SSA).  
In addition, the RO provided the veteran VA psychiatric 
examinations and obtained a medical opinion regarding the 
claimed nexus between his currently diagnosed psychiatric 
disorders and an in-service disease or injury.

The veteran has not alluded to the existence of any other 
evidence that is relevant to his claims.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claims and that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating his claims.  Wensch v. Principi, 15 Vet. App. 
362, 368 (2001).



Factual Background

The veteran's service personnel records show that his 
military occupational specialty (MOS) was a Hawk fire-control 
mechanic.  He served in Germany from July 1975 to September 
1977.  He received no medals indicative of combat service, 
nor does he so claim.  On two separate occasions he received 
Article XVs and was reduced in grade from an E3 to an E2 due 
to the possession and use of marijuana.

The veteran submitted a clinical record cover sheet showing 
that he was hospitalized for eight days in November 1974.  
The section of the form pertaining to diagnoses, operations, 
and special procedures contains the annotation "1.  URI" 
and "2.  pericoronitis, tooth #17."  The form also contains 
the annotation "Dg#s 1-2 LD--yes."  An additional clinical 
record cover sheet pertaining to the same hospitalization 
includes the following annotations in the diagnoses section 
of the form--"4650 upper respiratory infection--LD: yes," 
"5234 pericoronitis tooth #17--LD: yes," and "15 Nov 74: 
operculectomy of pericoronal tissue tooth #17 (clean site)."  
Although the veteran has asserted that this evidence was 
provided by the Army's research records facility, which was 
proof that he had been experimented upon, the documents in 
the claims file show that the records were, in fact, obtained 
from the veteran's clinical records at the National Personnel 
Records Center (NPRC).

His service medical records show that in June 1975 he was 
described as "emotionally depressed" after reporting that he 
had been held in a Mexican jail from Friday until Sunday.  
According to the veteran, he was not given any food during 
this time and he was often "beaten up" by the guards.  He was 
then prescribed Valium.  The available evidence does not 
indicate that a line of duty investigation was conducted 
regarding his claimed imprisonment, why he was held in the 
Mexican jail, or that he suffered any chronic disability as a 
result of the incident.

The records disclose that the veteran underwent a clinical 
evaluation in February 1976, at which time his physician 
noted that he was in active rehabilitation for hashish abuse 
and "deep underlying problems with his identity and 
violence."  In July 1976, while still undergoing drug 
rehabilitation, he reported a "myriad" of social problems 
related to his military service.  He was then shown to have a 
history of anxiety neurosis, with accompanying 
hyperventilation.  The medical care provider recommended that 
he undergo a psychiatric evaluation.  

That evaluation was conducted later in July 1976.  The 
veteran then reported having been seen by a psychiatrist at 
the age of 13 for violent behavior, including pushing his 
brother down the stairs.  The veteran's family moved, 
however, with the result that there was no psychiatric 
follow-up.  According to the veteran, he experienced 
difficulty in school, with many fights, and did not graduate.  
He joined the Army after the 11th grade to train in 
electronics.  He also reported that he had been taking 
various street drugs ("mostly downers") during his tour of 
duty in Germany, and had received two Article IV's for 
possessing hashish.  He stated that he took drugs because he 
felt nervous.  The evaluation resulted in an assessment of a 
questionable schizoid personality and habitual hashish use.  

Records included in his service personnel file show that he 
entered a drug treatment program in February 1976, and was 
discharged from the program in April 1976.  He was discharged 
from treatment because he did not show any desire to be 
rehabilitated, and his alcohol and drug intake had increased.  
His counselor found that the veteran had admitted to 
extensive drug use in order to get out of the Army, and that 
he had not shown any incentive to rehabilitate himself.  He 
had been transferred from another drug treatment program, and 
had not shown any progress in the previous program.  Due to 
the veteran's admitted drug usage, poor motivation, and lack 
of progress, the counselor recommended that he be declared a 
rehabilitation failure.  He was then administratively 
separated from service due to continued drug use and 
rehabilitation failure.

On separation from service in July 1976 he complained of 
frequent trouble sleeping, depression/excessive worry, and 
"nervous trouble."  Also noted were problems with a violent 
temper.  The separation examination was negative for the 
presence of any psychiatric symptomatology.  A mental status 
examination revealed no significant mental illness, and no 
pertinent diagnosis was noted.  

VA treatment records disclose that the veteran was 
hospitalized for the treatment of drug addiction from 
February to April 1977, including addiction to morphine and 
Demerol.  He then reported that he had been abusing a variety 
of drugs since the age of 14, and that he had been getting 
"too sick to study due to drug usage."  He failed to return 
from a temporary pass at the appropriate time, and was 
irregularly discharged from treatment with the diagnosis of 
polydrug dependence, including opiates, barbiturates, and 
amphetamines.  In January 1978 he reported that he was 
controlling his addiction to morphine with Valium, and his 
symptoms were then assessed as anxiety.

On VA psychiatric examination in May 1983, the veteran stated 
that while stationed in Germany during service he was 
hospitalized because he "flipped out" for approximately 
36 hours.  According to the veteran, he received a "drug 
abuse discharge."  He also reported having seen a social 
worker while in junior high school due to fighting.  He 
stated that since his separation from service he had received 
treatment for alcohol and drug abuse.  

On mental status examination, the veteran was well-oriented, 
with no defect in memory or sensorium and no evidence of any 
organic brain syndrome, agitation, psychomotor retardation, 
or psychotic depression.  His judgment, reasoning, and 
insight were poor.  The examination resulted in a diagnosis 
of drug and substance abuse.  

VA medical records indicate that following completion of the 
drug treatment program in April 1977, the veteran was drug-
free and sober for two months, then he started using again.  
He was again hospitalized from July to August 1987 with a 
long history of mixed substance abuse (marijuana, intravenous 
cocaine, opiates, amphetamines, and alcohol) and passive-
aggressive and schizoid personality traits.  During therapy 
he expressed anger toward the government for failing to 
compensate him for a number of problems he attributed to his 
military service.  Psychological testing conducted during the 
hospitalization revealed evidence of severe organic brain 
dysfunction, presumably secondary to alcohol/drug addiction.  
He was discharged without his treatment goals being met due 
to poor attendance.

In an August 1987 statement the veteran asserted that he had 
started using drugs in service due to his nerves because he 
had difficulty adjusting to military life.

A January 1988 VA treatment record indicates that the veteran 
was not motivated to recover from his drug addiction, in that 
he started using cocaine again as soon as he had been 
dismissed from the hospital in August 1987.

During an April 1989 hearing the veteran testified that he 
had no problems prior to entering service.  He also testified 
that while stationed at Fort Polk, he went for a dental 
examination and was then hospitalized for a number of days.  
He stated that while he was hospitalized he was taken into a 
room where "grounding straps" were attached to his hands, 
and electrical "stuff" was put in his mouth and his mouth, 
gums, and jaws were "burned out."  He characterized this 
treatment as "experimental" because there was nothing wrong 
with his teeth.  He also stated that he had a "nervous 
breakdown" during service, when he was arrested for doing 
something with a missile loader.  He further stated that he 
had wanted to stay in service, but got into trouble because 
of his roommates.  He testified that his roommates were 
always getting into trouble and that, because of them, he was 
also accused of wrongdoing.

A July 1989 VA treatment record shows that the veteran had a 
long history of drug dependence, and that he also suffered 
from depression.  At that time he was continuing to use 
intravenous cocaine and drinking alcohol.

When requesting that his previously denied claim be reopened 
in May 1991, the veteran asserted that his drug abuse and 
psychiatric problems were all caused by the "experimental" 
electrical surgery he underwent at Fort Polk in November 
1974, and having been imprisoned in the Mexican jail for 
10 days, during which he was starved and beaten.  He also 
claimed to have been given "LSD" while hospitalized at Fort 
Polk, which caused his psychiatric problems.  He denied 
having any drug problem prior to service, and claimed to have 
started using drugs in service in order to calm down.

The veteran presented a copy of a June 1991 letter from the 
Department of the Army, Office of the Surgeon General, to his 
United States Congressman.  In that letter the Office of the 
Surgeon General responded to the veteran's report of having 
been exposed to experimental drugs and surgery while 
hospitalized at Fort Polk in 1974.  The agency representative 
stated that a search of the Army's records pertaining to 
research and experimental tests revealed no records 
pertaining to the veteran.  He also stated that a search of 
the veteran's service medical records revealed no evidence of 
experimental drugs or surgery.

The veteran underwent a psychiatric intake evaluation in 
November 1992 due to mood swings, crying spells, and a long 
history of substance abuse.  The evaluation resulted in 
diagnoses of delusional paranoid disorder; severe 
polysubstance abuse; and antisocial personality disorder.  
The report does not indicate that any of the psychiatric 
impairments are related to service.  The veteran received 
treatment for four months, was found to be non-compliant with 
treatment due to his paranoid delusional system that had been 
induced by drugs, and his case was closed in March 1993 due 
to his whereabouts being unknown.

The medical evidence includes the report of a December 1992 
psychiatric evaluation, which was conducted in conjunction 
with the veteran's claim for SSA disability benefits.  During 
that evaluation the veteran reported that he had left home 
when he was 13 years old, and that he served in Germany while 
in service.  He stated that while he was on guard duty 
another soldier shot himself in the mouth, and that on two 
other occasions the radar station was blown up.  

He also stated that he was hospitalized at Fort Polk and 
given experimental medication that effected one side of his 
brain, and that he was awarded a 100 percent pension when he 
was separated from service, but never accepted it.  He 
reported that he knew that the medication he had been given 
at Fort Polk was experimental because it effected only one 
side of his brain; he had used mescaline in the past, and it 
effected both sides of his brain.  He also reported that he 
had used drugs in order to stop thinking, but that the drugs 
had actually made his thinking worse.  He asserted that the 
government had been watching him since he got out of service.

The examiner found that during the evaluation the veteran 
continually focused on the experimental drug allegations, 
which the examiner described as a paranoid ideation.  Based 
on the results of the evaluation, the psychiatrist found that 
the veteran had a paranoid delusional system regarding the 
government.  The examiner did not find that the psychiatric 
disorder was related to service.

In July 1993 the veteran submitted a magazine article 
pertaining to "magic mushrooms," and the chemical contained 
in those mushrooms.  The article states that psilocybin, the 
active chemical in "magic mushrooms," has similar effects 
on the central nervous system as LSD and mescaline.  The 
article also explains the "lethal dose" of the psilocybin, 
which is characterized as "LD50--the dose that kills 50% of 
rats tested."

In a July 1993 statement the veteran asserted that he was 
entitled to the application of the regulatory provisions 
pertaining to former prisoners of war because he had been 
held as a prisoner by Mexico.  He also asserted that his 
imprisonment in Mexico represented a continuation of the 
experimental "LD" that he had experienced from the Army.

During a VA psychiatric examination in December 1993, the 
veteran denied any childhood problems.  The examiner noted, 
however, that his records indicated that, as a child, he was 
both aggressive and assaultive, and received psychiatric 
treatment.  The veteran reported that, while in basic 
training, "experimental electrical surgery" was performed on 
his mouth and he was given medication on an "experimental 
basis."  He stated that his interpretation of what had 
happened to him at Fort Polk "came to him" while he was 
serving in Germany.  In support of this contention he 
presented to the examiner a copy of his service medical 
records with the "LD" annotation, which he interpreted as 
the amount of the drug needed to kill half the population.  
The examiner attributed the veteran's assertion to a 
misinterpretation of the medical records.  The examiner also 
noted that the veteran had a long history of drug abuse, 
which he tended to downplay.  As the result of the 
psychiatric examination the examiner provided a diagnosis of 
dysthymia; rule out substance abuse; and a personality 
disorder, not otherwise specified.  

An October 1996 emergency room record indicates that the 
veteran was brought to Oconee Memorial Hospital by the police 
because he had barricaded himself in his room and threatened 
to shoot the police.  He was brought to the hospital by the 
police in order to undergo a mental health evaluation.  He 
told the examining physician that he had started shooting 
because he believed that others were shooting at him.  The 
physician stated that he was familiar with the veteran's 
psychiatric history because he had come into the emergency 
room on multiple occasions and reported having PTSD from 
Vietnam.  His mental health records showed that he had a 
history of substance abuse and a substance-induced delusional 
disorder.  Testing showed his blood alcohol level to be .144.  
The evaluation resulted in diagnoses of acute alcohol abuse, 
history of substance abuse, and a delusional disorder.

In an April 2000 report the veteran's private physician 
stated that he had been treating the veteran for PTSD since 
September 1999.  The physician stated that the veteran had 
reported having been involved in medical experiments while in 
the Army, but that the records provided by the veteran did 
not support that contention.  Based on his presentation, the 
physician found that the veteran suffered from anxiety, and 
that his demeanor was consistent with PTSD.  The physician, a 
family practitioner, did not describe any of the clinical 
findings on which he based the diagnosis of PTSD.

The veteran underwent an additional psychiatric evaluation in 
July 2000 pertaining to his continuing eligibility for SSA 
disability benefits.  The examiner described his first 
impression of the veteran as a paranoid schizophrenic, in 
that he was very agitated and extremely emotionally labile, 
with poor personal hygiene and poor physical health.  His 
speech was rambling, disconnected, and paranoid in nature.

He told the examiner that he had a brain hemorrhage caused by 
biting too hard, which caused his teeth to protruding up into 
his brain.  When the examiner asked him to explain how that 
could happen he began screaming, and when asked to calm down 
he started to cry.  He also reported having 12 strokes per 
month, and that he had worked for the Federal government for 
12 years as an explosives expert.  In addition, he reported 
having participated in the invasion of Grenada, the Balkan 
[Falkland] War, and Desert Storm as a "covert agent," 
although he had last been employed in 1993.  He became quite 
hostile when the examiner questioned his credibility.  The 
examiner found that the veteran was quite delusional and 
characterized him as "a very disturbed individual."  The 
resulting diagnosis was paranoid schizophrenia.

SSA documents in the claims file indicate that the veteran is 
receiving disability benefits based on a primary diagnosis of 
paranoid schizophrenia and other functional psychotic 
disorders, and a secondary diagnosis of personality 
disorders.

In October 2000 the RO ask the veteran to describe the in-
service events to which he attributed his psychiatric 
disorder.  In a June 2001 statement he indicated that, while 
in service, he had been "drugged for eight days and given LSD 
and electrical surgery."  He also indicated that, during 
advanced individual training, he was sent to Mexico to pick 
up some men, at which time he was "drugged and imprisoned."  
He further stated that while in prison in Mexico, he 
underwent additional "testing."

In a June 2002 report the veteran's private physician stated 
that he had been treating the veteran for PTSD, as well as 
other medical problems.  The physician noted that, based on 
documents provided to him by the veteran, at the time of the 
veteran's service separation examination he claimed symptoms 
of nervousness, anxiety, and depression.  He also stated that 
he had seen "proof" of the veteran's subjective account of 
traumatic conditions and situations related to his 
incarceration in a Mexican jail.  The physician further 
stated that the veteran had exhibited subjective symptoms 
consistent with anxiety and PTSD, but he did not describe any 
of those symptoms.  The treatment records submitted by this 
physician show that he treated the veteran for chronic pain 
syndrome (orthopedic problems) and anxiety, with one 
unexplained reference to PTSD.

Another of the veteran's private physicians wrote in a 
January 2003 report that the veteran had a history of chronic 
pain syndrome, chronic anxiety, depressive disorders, and 
PTSD.  The physician stated that although those disorders 
were "multifactorial," based on the veteran's information, 
they appeared to arise out of his military service.  The 
physician did not provide any clinical findings or relevant 
medical history to support the diagnosis of PTSD or his 
opinion that those disorders was related to service.

During a January 2003 hearing before the undersigned, the 
veteran again asserted that he had PTSD as a result of 
experimental surgery that was performed on him at Fort Polk.  
He referenced the clinical summary pertaining to his 
hospitalization in November 1974 and claimed that the "LD" 
shown on that document meant "lethal dose," and that the 
doctor had ordered two doses.  He also claimed that the 
document referred to the use of LSD, and that all his 
psychiatric problems began with this treatment.  He also 
described the incident in which he was held in a Mexican 
jail, which he characterized as a continuation of his 
experimental treatment.  He denied having abused drugs in 
service, stating that he used drugs only twice, and that he 
got into trouble because his roommates were using drugs.

The RO provided the veteran an additional VA psychiatric 
examination in October 2003.  The expressed purpose of that 
examination, in accordance with the Board's May 2003 remand 
instructions, was to obtain an opinion on whether the veteran 
had PTSD, or any other psychiatric disorder that is related 
to service.  The examiner stated in the report of the 
examination that he had read the veteran's "voluminous" 
claims file.

During the examination the veteran reported having been in a 
Mexican jail in 1975, which he described as a scheme to 
continue giving him experimental drugs and surgeries that 
were initially given at Fort Polk.  He claimed that evidence 
of this treatment had been "covered up" by the military.  
He stated that he was not then receiving any psychiatric 
treatment because no mental health professional would believe 
his story.  The examiner noted that during the mental status 
examination the veteran repeatedly digressed to return to the 
subject of the in-service experimental drugs and surgery.

On mental status examination he was oriented to personal and 
temporal information.  He denied hallucinations, although he 
did report what the examiner described as extensive paranoia.  
The veteran also reported a number of events that the 
examiner characterized as dissociative experiences, to 
include the 12 hours preceding his alleged treatment in a 
Mexican jail which, according to the veteran, were a "blank" 
to him.  Based on the results of the mental status 
examination and review of the claims file, the examiner 
provided diagnoses of a dissociative disorder, not otherwise 
specified; anxiety disorder, not otherwise specified; and a 
paranoid personality.  He did not assess any of the veteran's 
symptoms as PTSD.

The examiner determined that the veteran's account of the in-
service electrical and surgical treatment was due to a 
paranoid personality disorder.  He also determined that the 
logic of the veteran's complaints could not be sustained.  At 
the time of examination, there was no evidence to support any 
of the veteran's allegations.  As far as a medical nexus was 
concerned, the examiner found that the veteran's psychiatric 
disorder was not likely to have been caused by an injury 
which occurred during active service.  The examiner also 
provided the opinion that the psychiatric disorder (a 
paranoid personality) had pre-existed service and that it 
underwent an increase in severity during service, but that 
any increase in disability would have occurred in any 
situation and was not related to military service; i.e., the 
increase in disability would have occurred whether or not he 
was in the military.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2003).

Where a veteran served for 90 days in active service, and a 
psychosis develops to a degree of 10 percent or more within 
one year from the date of separation from service, such 
disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or injury in service or during a 
presumptive period; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

A grant of service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between the current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2003).  If the 
veteran did not serve in combat, or if the alleged stressor 
is not related to combat, corroborating evidence showing that 
the claimed event actually occurred is required.  See Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Analysis

Service Connection for PTSD

As an initial matter the Board finds that the veteran did not 
serve in combat while in military service, nor does he so 
claim.  He claims to have PTSD as a result of being given 
"experimental" drugs and surgical treatment while in 
service.

The veteran claims to have PTSD as the result of two events 
during service--having been imprisoned in a Mexican jail for 
eight to ten days, during which he was purportedly beaten, 
starved, and subjected to experimental medical treatment, and 
undergoing experimental drug and "electrical" surgery while 
at Fort Polk.  His service medical records show that in June 
1975 he reported having been held in a Mexican jail, but only 
for two days, not the eight to ten days that he claims.  
Neither the service medical records nor his service personnel 
records reflect any findings regarding the events that lead 
to him being jailed, or whether that event occurred in the 
line of duty.  Nonetheless, there is contemporaneous evidence 
showing that during service the veteran reported having been 
jailed, although there is no evidence indicating that he was 
given any sort of experimental drug or treatment while he was 
jailed.  Following the incident he was given Valium due to 
his complaints of emotional distress.

The service medical records do not, however, support the 
veteran's contention that he was given experimental drug or 
surgical treatment while in service.  The service medical 
record that he references as proof of such treatment consists 
of the clinical record cover sheets showing that he was 
hospitalized for eight days in November 1974.  Those 
documents indicate that while hospitalized the veteran was 
treated for an upper respiratory infection and pericoronitis 
of tooth #17.  "Pericoronitis" is defined as inflammation 
of the gingiva surrounding the crown of a tooth.  Dorland's 
Illustrated Medical Dictionary 1258 (27th Ed. 1988).  That 
disorder was treated by performing a operculectomy, "the 
surgical removal of a mucosal flap partially or completely 
covering an unerupted tooth."  Dorland's, page 1182.  There 
is no evidence that the veteran underwent any sort of 
experimental surgery or that his treatment involved the use 
of electricity.

The clinical record cover sheets include the annotation "LD-
-yes."  The veteran asserts that this annotation is evidence 
that he was given either LSD, or another experimental drug in 
a "lethal dose."  The "LD" is, however, an abbreviation 
for "line of duty," which commonly appears in service 
medical records as an indication of whether the medical 
problem being treated was incurred in the line of duty.  In 
this particular case the treating physician made the 
determination that the upper respiratory infection and the 
pericoronitis were incurred in the line of duty.  None of the 
veteran's service medical or personnel records support his 
contention that he was given any sort of experimental drug 
during service.

The only evidence of record indicating that the veteran 
underwent experimental drug or surgical treatment during 
service consists of his own statements.  As shown above, the 
veteran has a long history of substance abuse, and the 
medical evidence indicates that he suffers from delusions as 
a result of that substance abuse.  He has also been found to 
be paranoid, either as a result of a paranoid personality 
disorder or paranoid schizophrenia.  According to the 
evidence he has, at various times, fabricated a number of 
stories that are inherently incredible; e.g., having served 
as a covert agent during Desert Storm.  For these reasons the 
Board finds that the veteran's assertion of having undergone 
experimental drug or surgical treatment while in service, 
including while in a Mexican jail, is not credible.  See 
Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the 
Board may discount the credibility of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence).  

The medical evidence reflecting a diagnosis of PTSD includes 
the April 2000 report from the veteran's private physician 
indicating that the physician had treated him for PTSD since 
September 1999.  The physician has not, however, provided any 
clinical findings, including a description of the symptoms 
considered, to support the diagnosis of PTSD.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of 
the physician to provide a basis for his/her opinion goes to 
the weight or credibility of the evidence).  In addition, the 
evidence indicates that the physician is a family 
practitioner, not a psychiatrist.  His assessment of the 
psychiatric diagnosis is, therefore, less probative than that 
of a psychiatrist.  Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993) ("The probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician 
reaches.")  

Furthermore, the diagnosis was based on the veteran's report 
of having been subjected to medical experimentation during 
service.  As shown above, the Board has determined that the 
veteran's reports of having undergone such treatment in 
service are not credible, and are not supported by any 
corroborating evidence.  As the physician noted in the 
report, the records provided by the veteran did not support 
his contention.  Because the diagnosis of PTSD was based on 
the veteran's reported history, which is not supported by the 
contemporaneous evidence, the medical opinion reflecting a 
diagnosis of PTSD is not probative.  See Elkins v. Brown, 5 
Vet. App. 474, 478 (1993) (a medical opinion that is based on 
the veteran's recitation of medical and service history, and 
not his documented history, is not probative).

In the June 2002 report the physician implied, but did not 
expressly find, that the veteran's PTSD was due to having 
been imprisoned in the Mexican jail.  He also stated that he 
had seen "proof" of the veteran's subjective account of 
traumatic conditions in the Mexican jail.  He did not, 
however, describe that "proof," nor has the veteran 
submitted any such proof, other than the limited information 
documented in his service medical records, in support of his 
claim.  Although the physician found that the veteran had 
exhibited subjective symptoms consistent with PTSD (and 
anxiety), he did not describe any of those symptoms or 
otherwise document any clinical findings to support the 
diagnosis of PTSD.  Hernandez-Toyens, 11 Vet. App. at 382.  
The treatment records provided by the physician make numerous 
references to anxiety, but only one unexplained reference to 
PTSD.  As shown above, the physician is a family 
practitioner, not a psychiatrist.  Guerrieri, 4 Vet. App. 
at 470-71.  For these reasons the Board finds that the June 
2002 medical opinion is of low probative value in determining 
whether the veteran does, in fact, have PTSD.

The evidence also includes the January 2003 medical opinion 
from another physician reflecting a diagnosis of PTSD.  The 
physician stated in the report, however, that the diagnosis 
was based on the veteran's report of his military 
experiences.  He did not describe any of the symptoms on 
which the diagnosis of PTSD was based, or otherwise define 
the claimed in-service stressor.  Because that medical 
opinion was not supported by any clinical findings or related 
to a defined in-service stressor, it is of low probative 
value in determining whether the veteran has PTSD that is 
related to service.  Hernandez-Toyens, 11 Vet. App. at 382.

The remaining medical evidence, including VA and private 
treatment records, the examinations conducted in conjunction 
with the veteran's claim for SSA disability benefits, and VA 
psychiatric examinations in May 1983, December 1993, and 
October 2003, reflect psychiatric diagnoses other than PTSD.  
The examiner in October 2003 was expressly asked to determine 
whether the veteran had PTSD that was related to service, and 
the examiner did not find that the veteran had PTSD.  Because 
that opinion was based on review of the medical evidence of 
record, supported by clinical findings and an analysis of 
those findings, and made by a psychiatrist, the Board finds 
that it is highly probative.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (an opinion that is based on review of the 
entire record is more probative than an opinion that is based 
on the veteran's reported history).  For these reasons the 
Board finds that a clear diagnosis of PTSD has not been 
established.

Service Connection for a Psychiatric Disorder other than PTSD

The evidence shows that the veteran currently has a 
psychiatric disorder that has been variously diagnosed as 
substance abuse; schizoid, antisocial, and paranoid 
personality disorders; a delusional disorder; depression; 
dysthymia; organic brain disorder, secondary to substance 
abuse; paranoid schizophrenia; a dissociative disorder; and 
an anxiety disorder.  In addition, the evidence indicates 
that he demonstrated nervousness, emotional instability, and 
chronic substance abuse during service.  His claim is, 
therefore, supported by a current medical diagnosis of 
disability, and evidence of an in-service disease or injury.  
For the reasons that will be explained below, however, the 
Board finds that his currently diagnosed psychiatric disorder 
is not shown to be related to service.  Hickson, 12 Vet. 
App. at 253.

The veteran has been found to be suffering from schizoid, 
antisocial, and/or paranoid personality disorders.  
Personality disorders, which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, are not diseases or injuries within the 
meaning of applicable legislation.  Carpenter v. Brown, 
8 Vet. App. 240 (1995); 38 C.F.R. § 3.303(c) (2003).  A grant 
of service connection based on the diagnosis of a personality 
disorder is not, therefore, warranted.

The Board notes that the examiner in October 2003 found that 
the veteran's paranoid personality disorder pre-existed 
service and underwent an increase in severity in service, but 
that, in essence, any increase in disability was due to the 
natural progress of the disease.  Such a finding would 
preclude a grant of service connection for aggravation of a 
pre-existing disorder.  38 U.S.C.A. §§ 1111, 1153 (West 
2002); 38 C.F.R. §§ 3.304, 3.306 (2003).  As shown above, 
however, personality disorders are not subject to service 
connection.  The examiner's comments are, therefore, 
redundant.

The evidence also shows that the veteran has a long history 
of substance abuse, and that he was separated from service 
due to substance abuse.  The abuse of alcohol or drugs is, 
however, deemed to be willful misconduct, and a grant of 
service connection for primary alcohol or drug abuse, or any 
disease arising from such abuse, is precluded as a matter of 
law.  38 U.S.C.A. § 105(a) (West 2002); Libertine v. Brown, 
9 Vet. App. 521, 522 (1996); 38 C.F.R. § 3.1(n) (2003).  

The medical evidence also reflects diagnoses of a delusional 
disorder and paranoid schizophrenia.  The initial 
documentation of a psychotic disorder, however, was in 
November 1992, 16 years following the veteran's separation 
from service.  There is no indication that a psychosis became 
manifest to a degree of 10 percent or more within one year of 
separation from service.  The diagnosis reflected in the 
medical evidence for the year following the veteran's 
separation from service was substance abuse.  The Board 
finds, therefore, that a grant of service connection based on 
the presumption applicable to chronic diseases is not 
warranted.  See 38 C.F.R. §§ 3.307, 3.309 (2003).

In addition to personality disorders, substance abuse, and 
schizophrenia, the medical evidence shows that the veteran 
suffers from dysthymia, depression, an organic brain 
disorder, anxiety, and a dissociative disorder.  As will be 
explained below, however, the evidence shows that those 
disorders are not related to service.

Although the veteran's private physician stated in his June 
2002 report that at the time of the veteran's service 
separation examination he claimed symptoms of nervousness, 
anxiety, and depression, the physician did not make a finding 
that any currently diagnosed psychiatric disorder was related 
to the symptoms complained of during service.  Furthermore, 
the service medical records indicate that those symptoms were 
related to the veteran's chronic substance abuse, which 
information was apparently not provided to the physician.

Another of the veteran's private physicians found in January 
2003 that the veteran's chronic anxiety and depressive 
disorder, although "multifactorial," appeared to be related 
to military service.  That opinion was, however, based on 
information provided by the veteran, and not his documented 
psychiatric history.  Because the opinion was based on 
reported history, and not the veteran's documented history, 
it is not probative of a nexus between any currently 
diagnosed psychiatric disorder and an in-service disease or 
injury.  Elkins, 5 Vet. App. at 478.

The veteran has asserted that his psychiatric problems, 
however diagnosed, were caused by events that occurred during 
service.  As a lay person, however, the veteran is not 
competent to provide evidence of the etiology of a medical or 
psychiatric disorder.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  His assertions are not, therefore, probative of a 
nexus to service.

The VA examiner in October 2003 reviewed the evidence in the 
claims file, including the service medical records and the 
veteran's documented psychiatric history since his separation 
from service, and concluded that any currently diagnosed 
psychiatric disorder was not due to an in-service injury.  He 
found that any psychiatric problems that the veteran had 
during service, other than chronic substance abuse, were due 
to his personality disorder.  Because that opinion was based 
on review of the medical evidence of record, it is highly 
probative.  Owens, 7 Vet. App. at 433.  The Board finds, 
therefore, that the preponderance of the probative evidence 
indicates that any currently diagnosed psychiatric disorder, 
which is subject to service connection, is not related to 
service.

In summary, the evidence does not establish a clear diagnosis 
of PTSD.  Any disability due to substance abuse or a 
personality disorder is not subject to service connection.  
In addition, the evidence indicates that any currently 
diagnosed psychiatric disorder, other than a personality 
disorder or substance abuse, is not related to an in-service 
disease or injury.  For these reasons the Board has 
determined that the preponderance of the evidence is against 
the claim of entitlement to service connection for a 
psychiatric disorder, including PTSD.


ORDER

The claim of entitlement to service connection for a 
psychiatric disorder, to include PTSD, is denied.  




	                        
____________________________________________
	N. W. Fabian
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


